Citation Nr: 0008854	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-03 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Hodgkin's Disease, 
claimed secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought.  The 
veteran had active service from June 1954 to June 1957.

As a preliminary matter, the Board notes that the veteran has 
sought service connection for various skin disorders as a 
result of alleged in-service exposure to ionizing radiation.  
The veteran stated this in his initial claim for service 
connection in May 1996.  The veteran repeated this in a March 
1998 VA Form 9, and again at his April 1998 personal hearing.  
The rating decision on appeal only adjudicated a claim for 
service connection for Hodgkin's Disease.  As the RO has not 
had the opportunity to adjudicate these additional claims, 
these are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran was not exposed to ionizing radiation during 
service.

3.  The veteran was not an onsite participant in the testing 
of a nuclear weapon.

4.  The veteran was first diagnosed with Hodgkin's Disease in 
1993.

5.  Hodgkin's Disease has been specifically excluded as a 
disease for which a relationship has been found as a result 
of exposure to ionizing radiation.

6.  The veteran has not submitted evidence that would 
establish a relationship between his asserted in-service 
exposure to ionizing radiation and a post-service diagnosis 
of Hodgkin's Disease.


CONCLUSION OF LAW

Hodgkin's Disease was not incurred or aggravated as a result 
of active duty or any incident thereof.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The Board finds that 
the veteran has presented a well-grounded claim for service 
connection for Hodgkin's Disease as a result of exposure to 
ionizing radiation within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.

The veteran's central contention is that he has Hodgkin's 
Disease as a result of exposure to ionizing radiation during 
a nuclear weapons explosion in Nevada in February 1955.  He 
has repeatedly stated that he participated in either 
Operation Wasp or Operation Mouse, a testing of nuclear 
weapons.  

The veteran's service medical records make no reference to 
radiation testing.  A December 1954 entry noted that the 
veteran had pharyngitis, of unknown organism.  Follow-up 
notation reflected improvement in symptoms.  His separation 
examination report dated June 1957 noted the presence of 
second degree bilateral 

pes planus, which was also noted on his June 1954 enlistment 
examination report.  An appendectomy scar was also noted both 
at entrance and separation.  From a review of service medical 
records, the only ailment for which the veteran sought 
treatment during his active service was the above referenced 
pharyngitis.

The veteran filed this current claim in May 1996.  The 
veteran did not fill in the section of the claim form 
requesting information on post-service private treatment for 
any disability for which service connection was sought.  The 
veteran did indicate that he received treatment from the VA 
medical center in Omaha for Hodgkin's Disease from March 1993 
to the time of the claim.  In October 1996, the RO requested 
that the VA medial center in Omaha provide them with all 
outpatient treatment records and hospital summaries from June 
1957 to the present.  The medical center responded the 
following month.  No hospital summaries were enclosed, but 
outpatient records dated May 1996 showed a diagnosis of Stage 
III Hodgkin's Disease, with no evidence of recurrence.  Other 
outpatient records reflect a history of Hodgkin's Disease.

In his March 1998 VA Form 9, the veteran stated that he 
participated in a nuclear test called either Operation Wasp 
or Operation Mouse, whereby a nuclear weapon was detonated 
from a 25 foot tower in February 1955.

In April 1998, the veteran was provided a hearing before an 
RO hearing officer.  The veteran testified that he was 
stationed in 29 Palms, California, with an antiaircraft 
artillery unit.  He stated that one night he and his unit 
were loaded onto trucks and sent to Nevada to witness an 
atomic bomb blast.  The veteran informed the RO hearing 
officer that he first developed Hodgkin's Disease in 1993.  
Finally, he testified that he had several skin problems that 
were treated by the VA as a result of his exposure to 
ionizing radiation.

With respect to the contention that service connection is 
warranted on a radiation-

presumptive basis, the Board notes that 38 C.F.R. § 3.309(d) 
provides that certain diseases can be service-connected in a 
radiation-exposed veteran if they become manifest to a 
compensable degree at any time after discharge.  Furthermore, 
the regulation 38 C.F.R. § 3.311 provides a framework for 
adjudication, on a case-by-case basis, claims for service 
connection for radiogenic diseases brought by veterans or 
their survivors.  This latter provision includes a list of 
potentially radiogenic diseases.  Notably, both regulations 
specifically exclude Hodgkin's Disease as a disease for which 
service connection can be presumed related to exposure to 
ionizing radiation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(i), (ii).

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  The Board initially notes that the 
record reflects that the veteran's Hodgkin's Disease was not 
present in service or until many years thereafter, and the 
record contains no medical opinion linking such to radiation 
exposure.

Further, there is no evidence that the veteran witnessed or 
participated in any testing of nuclear weapons.  38 C.F.R. 
§ 3.309(d)(3)(v) provides a list of atmospheric 

nuclear tests conducted by the United States.  There is no 
Operation Wasp or Operation Mouse listed.  That is, no 
nuclear testing that was called by either name.  Further, 
there is no evidence in his service medical records that 
would indicate any possible radiation exposure.  These 
records appear to be complete.  The only evidence that would 
support the veteran's contentions that he was exposed to 
ionizing radiation are his statements, which are contrary to 
the record.

In addition, the Board would again note that Hodgkin's 
Disease is a disease for which service connection has 
specifically been excluded as related to exposure to ionizing 
radiation.  Thus, even assuming, arguendo, that the veteran 
was exposed to radiation, Hodgkin's Disease cannot be 
presumed the result of the exposure.  38 C.F.R. §§ 3.309, 
3.311.

Finally, the Board would note that none of the evidence 
submitted has established a nexus between any putative 
exposure to radiation and any current diagnosis of Hodgkin's 
Disease.  Only the veteran has established such a cause and 
effect relationship.  However, as a layperson, the veteran is 
not competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

Ultimately, the veteran was not exposed to ionizing radiation 
during service and has been diagnosed with a disease for 
which a presumption has specifically been excluded as related 
to exposure to ionizing radiation.  Further, no relationship 
has been established between any asserted exposure and a 
post-service diagnosis of Hodgkin's Disease.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against a claim for service connection for Hodgkin's 
Disease.  The evidence is not in equipoise and the benefit of 
the doubt rule is not applicable.  38 C.F.R. § 3.102 (1999).  
In denying his claim, the Board does not question the 
veteran's veracity.  However, the Board does note that the 
veteran is now of advanced age and served almost five decades 
ago.  The Board would also observe that memories do not 
improve with time.  


ORDER

Service connection for Hodgkin's Disease is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


